DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is in response to applicant’s Arguments/Remarks filed 06/27/2022. Claims 1-10 and new claims 11-16 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-6, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gull Gazit (U.S. patent Pub. # 2016/0069651 A1) (hereinafter referenced as Gull) in view of Tousignant  (U.S. patent Pub. # 2016/0047622 A1).
Regarding claim 1, Gull discloses a device for averting danger(figures 1-2, a smartphone cover 10 with an electroshock 16), comprising a base body for attachment to a mobile communication device(figure 2, a body of the smartphone cover 10 is attached to smartphone 12; paragraph 0037), wherein the base body surrounds the mobile communication device at least in regions (see figure 2, the smartphone cover 10 surrounds the mobile communication device (i.e., smartphone 12); paragraph 0037) and wherein at least one active element is arranged on the base body and projects from the base body (figures 2 and 4, electrodes 14, the active elements (i.e., electrodes 14)  are arranged on the base body (i.e., the body of the smartphone cover 10); paragraphs 0038 and 0071). Although Gull does not explicitly disclose that the at least one active element is usable as a kubotan tip, Gull’s active element has a tip (see figures 2 and 4, the electrodes 14). Since Gull’s active element has a tip, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a way that the tip of the active elements (i.e., tip of the electrodes 14) of Gull is usable as a kubotan tip in order to quickly protect and defend a user against attacker in case of emergency.
Nevertheless, Tousignant discloses a self-defense element (figures 1 and 8-9,  defensive stick 1, paragraph 0049).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate a kubotan type self-defense of Tousignant in to device of  Gull in order to provide a more effective, fast, non-lethal defense against attacker as taught by Tousignant (paragraph 0005).

Regarding claim 2, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull further discloses wherein the base body is designed as a frame and/or surrounds at least the corners of the mobile communication device (see figure 2, the smartphone cover 10 surrounds the corners of the mobile communication device (i.e., smartphone 12); paragraph 0037). 

Regarding claim 3, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull further discloses wherein the size of the base body is adaptable to the size of the mobile communication device (see figure 2, size of the base body (i.e., the body of the smartphone cover 10) is adaptable to the size of the mobile communication device (i.e., smartphone 12)).  

Regarding claim 4, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull further discloses wherein two active elements are arranged on the base body and extend in the longitudinal direction, preferably centrally, away from the base body (see figures 2 and 4, the two active elements (i.e., electrodes 14) are arranged on the base body and extend in the longitudinal direction, preferably centrally, away from the base body).  

Regarding claim 5, Gull  in view of Tousignant discloses the apparatus of claim 1. Although Gull does not explicitly disclose wherein four active elements are arranged on the base body and each extend away from one corner of the base body, preferably diagonally or in the longitudinal direction, Gull discloses “…electrodes 14(i.e., active elements) can be disposed in a different location” (paraph 0043). Since Gull teaches electrodes 14 can be disposed in a different location, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the active elements (i.e., electrodes 14) on the base body and each extend away from one corner of the base body, preferably diagonally or in the longitudinal direction by design preference. 
Gull does not disclose four active elements. However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have four active elements, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Regarding claim 6, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull further discloses wherein the active element and/or the active elements are formed integrally with the base (paragraph 0043, electrodes 14 are disposed at the bottom side of cover 10).

Regarding claim 8, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not disclose wherein the active element and/or the active elements are of rod-like or flat design.  
Tousignant discloses an active element and/or the active elements are of rod-like or flat design (figures 1 and 8-9, the defensive stick 1; paragraph 0083, the defensive stick 1 (i.e., the active element) are of rod-like design). 

Regarding claim 9, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull further discloses wherein the cross-section of the active element and/or of the active elements tapers toward the free end (see figures 2 and 4, the active elements (i.e., electrodes 14) tapers towards the free end).

Regarding claim 11, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element projects from the base body by 0.5 cm to 4.5 cm.   
Tousignant discloses an active element (i.e., a defensive sticks 1) can be made in different sizes (paragraph 0041). Since Tousignant teaches an active element (i.e., a defensive sticks 1) can be made in different sizes, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make at least one active element projects from the base body by 0.5 cm to 4.5 cm by choice of design preference in order to in order to allow a user to select a desired self-defense element to achieve effective, fast, non-lethal defense.
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate a kubotan type self-defense of Tousignant in to device of  Gull in order to provide a more effective, fast, non-lethal defense against attacker as taught by Tousignant (paragraph 0005).

Regarding claim 12, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element projects from the base body by 1 cm to 4 cm.  
Tousignant discloses an active element (i.e., a defensive sticks 1) can be made in different sizes (paragraph 0041). Since Tousignant teaches an active element (i.e., a defensive sticks 1) can be made in different sizes, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make at least one active element projects from the base body by 1 cm to 4 cm by choice of design preference in order to in order to allow a user to select a desired self-defense element to achieve effective, fast, non-lethal defense.

Regarding claim 13, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element projects from the base body by 1.5 cm to 3.5 cm.  
Tousignant discloses an active element (i.e., a defensive sticks 1) can be made in different sizes (paragraph 0041). Since Tousignant teaches an active element (i.e., a defensive sticks 1) can be made in different sizes, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make at least one active element projects from the base body by 1 cm to 3.5 cm by choice of design preference in order to in order to allow a user to select a desired self-defense element to achieve effective, fast, non-lethal defense.

Regarding claim 14, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element projects from the base body by 2 cm to 3 cm.  
Tousignant discloses an active element (i.e., a defensive sticks 1) can be made in different sizes (paragraph 0041). Since Tousignant teaches an active element (i.e., a defensive sticks 1) can be made in different sizes, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make at least one active element projects from the base body by 2 cm to 3 cm by choice of design preference in order to allow a user to select a desired self-defense element to achieve effective, fast, non-lethal defense.

Regarding claim 15, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element is formed in one piece (figures 8-9, a one-sided defensive stick 1; paragraph 0038).

Regarding claim 16, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull does not explicitly disclose wherein the at least one active element is flat. 
Tousignant discloses an active element (i.e., a defensive sticks 1) can be made in different shapes (paragraph 0041). Since Tousignant teaches an active element (i.e., a defensive sticks 1) can be made in different shapes, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the at least one active element is flat by choice of design preference in order to 
allow a user to select a desired self-defense element to achieve effective, fast, non-lethal defense.

 4.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gull Gazit (U.S. patent Pub. # 2016/0069651 A1) (hereinafter referenced as Gull) in view of Tousignant  (U.S. patent Pub. # 2016/0047622 A1) further in view of Liu (U.S. patent Pub. # 2016/0325176 A1).
Regarding claim 7, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull in view of Tousignant does not disclose wherein the active element and/or the active elements can be detachably connected to the base body.
	Liu et al discloses an active element and/or active elements of an electronic shock function can be detachably connected to a base body (figure 1, electrodes 13; paragraphs 0021-0022, an active element and/or active elements (i.e., electrodes 13) can be detachably connected to a body 11).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Gull in view of Tousignant in view of the teachings of Liu et al, to make the active elements (i.e., the electrodes 13) of Gull detachable or removable in order to allow for user to attach the active elements (i.e., the electrodes 13) to a desired location/surface. 

Regarding claim 10, Gull  in view of Tousignant discloses the apparatus of claim 1. Gull in view of Tousignant does not disclose wherein the active element or the active elements are arranged so as to be displaceable on the base body.
Liu et al discloses an active element or the active elements are arranged so as to be displaceable on a base body (figure 1, electrodes 13; paragraphs 0021-0022 and 0031, an active element and/or active elements (i.e., electrodes 13) can be selectively assembled with surface of a body 11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649